     Case 3:18-cv-00103-WQH-NLS Document 41 Filed 10/24/18 PageID.496 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    MICHAEL JENSEN,                                     Case No.: 18cv103-WQH (NLS)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13    v.                                                  MOTION TO CONTINUE
                                                          MANDATORY SETTLEMENT
14    BMW OF NORTH AMERICA, LLC;
                                                          CONFERENCE
      BRECHT ENTERPRISES, INC. dba
15
      BWM OF ESCONDIDO; and DOES 1-
                                                          [ECF No. 40]
16    100, inclusive,
17                                    Defendants.
18
19
20
21         Before the Court is the parties’ joint motion to continue the Mandatory Settlement
22   Conference (“MSC”), currently set for October 25, 2018. ECF No. 40. The parties
23   represent that Plaintiff’s counsel has a conflict with the date and that they are still
24   engaged in fact and expert discovery such that additional time would assist both parties in
25   preparation for possible settlement discussions. Id. at 2.
26         Good cause appearing, the Court GRANTS the motion. The MSC currently
27   scheduled for October 25, 2018 is VACATED. The Court RESETS the MSC for May
28   1, 2019 at 2:30 p.m. Counsel shall lodge confidential settlement briefs directly to

                                                      1
                                                                                   18cv103-WQH (NLS)
     Case 3:18-cv-00103-WQH-NLS Document 41 Filed 10/24/18 PageID.497 Page 2 of 2


 1   chambers by April 24, 2019.
 2         IT IS SO ORDERED.
 3   Dated: October 24, 2018
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             2
                                                                       18cv103-WQH (NLS)
